ACCEPTED
                                                                                           03-15-00109-CR
                                                                                                   7809662
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     11/12/2015 5:21:05 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                  NO. 03-15-00109

CHELSEA PODOWSKI                        §            IN THE THIRD FILED
                                                                  COURT IN
                                                              3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
V.                                      §            OF APPEALS
                                                              11/12/2015 5:21:05 PM
                                                                  JEFFREY D. KYLE
THE STATE OF TEXAS                      §            IN AUSTIN, TEXAS  Clerk




 APPELLANT’S THIRD MOTION TO EXTEND TIME TO FILE REPLY
                  TO APEELLEE’S BRIEF

COMES NOW Chelsea Podowski, Appellant in the above-styled and numbered

cause, by and through his undersigned counsel, and respectfully moves this Court

to extend the time to file Appellant’s brief. In support thereof, and pursuant to

TEX. R. APP. PROC. 10.5(b), Appellant would show as follows:


      (A) Appellant’s Reply to Appellee’s Brief is due on November 9, 2015;


      (B) Appellant seeks a 3 day extension until November 12, 2015;


      (C) Undersigned counsel delivered the Reply brief on time to opposing

      counsel. However, when attempting to e-file, the electronic envelope was

      not finalized until the next morning, on November 10th. The Court’s Clerk

      also requested counsel to amend the delivered reply by including a

      certificate of compliance by November 12, 2015. No other changes have

      been made to the brief submitted on November 10, 2015 other than the
     requested certificate of compliance has been included in the amended brief

     filed on November 12, 2015.


WHEREFORE, PREMISES CONSIDERED, Appellant prays that the foregoing

motion be GRANTED.


                                    Respectfully submitted,

                                    ________/s/ James Gill_______
                                    JAMES GILL
                                    1201 Rio Grande Street, Ste. 200
                                    Austin, Texas 78701
                                    (512) 448-4560
                                    (512) 308-6780 (Fax)
                                     jgill@austin-criminallawyer.com
                                    State Bar No. 24043692
                                    ATTORNEY FOR APPELLANT
                          CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the foregoing Appellant’s Third

Motion to Extend Time to File Reply Brief was served on the Travis County

District Attorney, P.O. Box 1748, Austin, Texas, 78767, by electronic transmission

(TCAppellate@traviscountytx.gov) and the Court of Appeals, on this the 12th day

of November 2015.




                                       ________/s/ James Gill_______

                                       JAMES GILL